Lamar, J.
Where one has a perfect defense to a negotiable note, he does not owe the sum represented thereby. In spite of the written promise it is the mere equivalent of a piece of blank paper. If it is fraudulently or improperly transferred to one who, because of a right granted to bona fide holders, may force the maker to pay what he does not owe, there is wrong followed by damage, which gives rise to a right of action. Compare Civil Code, *983§§ 3909, 3813, 4929. It has therefore been repeatedly recognized ■that if one wrongfully transfers a negotiable note, under circumstances which cut off the maker from his defense, the latter would ■have a cause of action, the form of which would vary according to the circumstances of each case. Jones v. Crawford, 107 Ga. 318. See note to 27 L. R. A. 523, Wilcox v. Ryals, 110 Ga. 287; Zeigler v. Beasley, 44 Ga. 56. If, therefore, the petitioner is correct in her statement of the facts, she has an adequate remedy at law against a solvent defendant. There is no allegation entitling her to the interposition of equity, and no facts charged or relief prayed based on the avoidance of a multiplicity of suits.

Judgment affirmed.


All the Justices concur.